     Case 8:15-cr-00036-CJC Document 43 Filed 10/02/20 Page 1 of 1 Page ID #:224



1    NICOLA T. HANNA
     United States Attorney
2    BENJAMIN R. BARRON
     Assistant United States Attorney
3    Chief, Santa Ana Branch Office
     GREGORY W. STAPLES (Cal. Bar No. 155505)
4    Assistant United States Attorney
          United States Courthouse
5         411 West Fourth Street
          Santa Ana, California 92701
6         Telephone: (714) 338-3535
          Facsimile: (714) 338-3523
7         E-mail:    greg.staples@usdoj.gov

8    Attorneys for Plaintiff
     UNITED STATES OF AMERICA
9
                             UNITED STATES DISTRICT COURT
10
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     UNITED STATES OF AMERICA,               No. SA CR 15-36-CJC
12
                Plaintiff,                   GOVERNMENT’S NON-OPPOSITION TO
13                                           DEFENDANT’S REQUEST FOR EARLY
                     v.                      TERMINATION OF SUPERVISED RELEASE
14
     BOBBY HAMBY,                            No hearing requested
15
                Defendant.
16

17
          Defendant Bobby Hamby moves to terminate his supervised release.
18
     He has served 18 months of his 36-month term of supervision.
19

20   Defendant is gainfully employed and has been in compliance with the

21   terms of his release.     The government does not believe defendant is

22   likely to reoffend given his conduct on the first 18 months of his
23   release.   The Probation Office informed government counsel that it
24
     does not oppose early termination.       Accordingly, the government does
25
     not oppose his request to terminate his supervision.
26
     Date: October 2, 2020                        /s/
27                                           GREGORY W. STAPLES
                                             Assistant U.S. Attorney
28
